Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 05/10/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/10/2021 have been entered.
The §112(b) rejection of claims 1-10 and 19 is withdrawn in response to applicant’s amendments resolving the antecedent basis deficiency noted in the previous office action.  The §101 and §103 rejections of claims 1-20 are withdrawn in response to applicant’s amendment.
Claims 1-20 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1 and 11 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to a system and method for providing job-specific training material and job-specific employment tasks to an inmate within a controlled environment using a control platform comprising one or more servers, profile/training/testing databases, and a tamperproof multifunction wireless device with locking circuitry to disable the device when a locking event occurs.
The closest prior art references of record, Hill et al. (US 2014/0324615) and Lippert et al. (US Patent No. 7,912,900) are directed to techniques for providing incentives including technology use and technology-based work and techniques for providing education-related alerts in an online learning environment, 
However, Hill et al., Lippert at al. and the other prior art references of record do not teach or render obvious the claimed system for providing job-specific training material and job-specific employment tasks to an inmate within a controlled environment, the system comprising: a profile database that stores a plurality of profiles, each of the plurality of profiles corresponding to a distinct inmate; a training database that stores training materials comprising job-specific skills training information stored as distinct training modules; a testing database that stores a plurality of interactive testing materials configured to determine an ability level related to performing a specific task based on an interaction with the inmate, wherein the interactive testing materials comprise one or more distinct testing modules; a multifunction wireless device, wherein the multifunction wireless device is tamperproof and comprises locking circuitry configured to disable the multifunction wireless device when a locking event occurs; and a control platform, comprising one or more servers, in electronic communication with the profile database, the training database, the testing database, and multifunction wireless device, the control platform configured to: authenticate the inmate by receiving at least one authentication request from the wireless multifunction device in response to an inmate-initiated action; provide the inmate access to the interactive training materials and the interactive testing materials based on a profile corresponding to the inmate and a successful authentication of the inmate, via the multifunction wireless device; determine an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials, wherein the specific task is related to the provided interactive training materials; determine whether the inmate's ability level to perform the task exceeds a predetermined threshold based at least in part on the inmate's ability to perform the specific task; perform an automated security scan of an interaction between the inmate and at least one of the interactive training materials or the interactive testing materials, to detect any prohibited interactions; terminate the inmate's access to the interactive training materials or the interactive testing materials, in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials during the automated security scan; send a notification to a system administrator in response to the automated security scan detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials; receive updates corresponding to the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials; and modify the profile corresponding to the inmate based on the received updates (as recited in independent claim 1), and the claimed method for providing job-specific training material and job-specific employment tasks to an inmate within a controlled environment, the method comprising: authenticating an inmate by receiving at least one authentication request at a control platform, comprising one or more servers, from a wireless multifunction device in response to an inmate-initiated action, wherein the multifunction wireless device is tamperproof and comprises locking circuitry configured to disable the multifunction wireless device when a locking event occurs; providing the inmate access to: interactive training materials stored on a training database, the interactive training materials comprising job-specific skills training information stored as distinct training modules, and interactive testing materials stored on a testing database, the interactive testing materials are configured to determine an ability level related to performing a specific task based on an interaction with the inmate, wherein the interactive testing materials comprise one or more distinct testing modules, wherein the access is provided to the inmate based on a profile corresponding to the inmate stored in a profile database and a successful authentication of the inmate, via the multifunction wireless device; determining an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials; determining whether the inmate's ability level to perform the task exceeds a predetermined threshold based at least in part on the inmate's ability to perform the specific task; performing an automated security scan of the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials to detect any prohibited interactions using the control platform; terminating the inmate's access to the interactive training materials, the interactive testing materials, or the secure online job platform in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials during the automated security scan; sending a notification to a system administrator in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials during the automated security scan; receiving updates at the control platform corresponding to the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials; and modifying the profile corresponding to the inmate based on the received updates (as recited in independent claim 11), thus rendering independent claims 1/11 and their respective dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection earlier in prosecution, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” by reciting limitations for managing personal behavior or interactions pursuant to providing training material and tasks to inmates, when further evaluated under Step 2A Prong Two, the additional elements directed to the wireless multifunction device…wherein the multifunction wireless device is tamperproof and comprises locking circuitry configured to disable the multifunction wireless device when a locking event occurs, profile, training, and testing databases, and control platform comprising one or servers configured to perform, inter alia, authentication, access to interactive training/testing materials, and performing an automate security scan, when taken together, apply the abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not directed to the abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corrections Grade Handheld Devices. The Next Generation of Inmate Rehabilitation and Communications. Retrieved from https://web.archive.org/web/20160518000417/http://www.gtl.net/ correctional-facility-services/inmate-services/handheld-devices/. Published 05/18/2016:  discloses GTL’s handheld table devices custom built for correctional facility environments.
Lamb, John.  ePublic: Prisons: It's an inside job: Software that gives prisoners restricted web access is being tested in a move to boost training, says John Lamb.  The Guardian [London (UK)] 20 Apr 2005: 15.: discloses the development/testing of software to facilitate internet education of prisoners.
Inmate Educational Opportunities.  Providing Opportunity for Educational Advancement.   Retrieved from https://web.archive.org/web/20160516123509/http://www.gtl.net/ correctional-facility-services/inmate-services/education/.  Published 05/16/2016:  discloses  electronic learning tools to facilitate inmate education, which provides the ability to, e.g., allow inmates to obtain skilled labor certifications and engage in online, virtual, and /or e-Learning.
GTL Deploys Groundbreaking New Inspire(TM) Correctional Tablets: Devices offer calling, educational content, and more on a fully secure system. U.S. Newswire [Washington] 04 June 2015.:  discloses corrections-grade tablet technology providing inmates with educational materials while maintaining security necessary for a correctional environment. 
Ducrou et al. (US Patent No. 9,870,713):  discloses features for detecting unauthorized information exchange between users, including for example, a cheating monitoring system that prohibits  certain Internet activities of test takers (See, e.g., col. 8, lines 25-37).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
06/18/2021